— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered May 13, 1988, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree (two counts), grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The defendant’s challenge to the suppression rulings and his contention that the People violated the principles enunciated in Brady v Maryland (373 US 83) are without merit (see, People v White, 178 AD2d 674 [decided herewith]). The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Kunzeman, J. P., Sullivan, Eiber and O’Brien, JJ., concur.